United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2054
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2014 appellant filed a timely appeal from an August 29, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
$11,437.62 overpayment of compensation; and (2) whether it properly determined that he was at
fault in creating the overpayment of compensation, thereby precluding waiver of recovery of the
overpayment.

1

The record also contains a June 16, 2014 decision of OWCP concerning a $109.09 overpayment, but appellant
has not appealed this decision to the Board.
2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 22, 1999 appellant, then a 33-year-old machine operator, filed a timely
notice of injury for a back injury. His claim was accepted for displacement of cervical
intervertebral disc without myelopathy. Appellant filed a claim on July 7, 2001 alleging that on
May 29, 2001 he sustained injury to his right shoulder. This claim was accepted for adhesive
capsulitis of the right shoulder. Appellant received compensation on the daily and periodic rolls.
In EN-1032 forms completed on December 26, 2007, May 10, 2009, April 23, 2010,
April 28, 2011, March 15, 2012, and January 31, 2013, appellant indicated that he was no longer
married but he continued to claim his daughter and/or his son as a dependent.3 Each form
advised him regarding the circumstances when he would be entitled to receive compensation at
an augmented pay rate:
“A claimant who has no eligible dependents is paid compensation at 66 2/3
percent of the applicable pay rate. A claimant who has one or more eligible
dependents is paid compensation at 75 percent of the applicable pay rate. You
must answer the questions below to ensure your compensation is paid at the
correct rate.
“You may claim compensation for a dependent if you have one or more of the
following: (a) a husband or wife who lives with you; (b) an unmarried child,
including an adopted child or stepchild, who lives with you and is under 18 years
of age; (c) an unmarried child who is 18 or over, but who cannot support himself
or herself because of mental or physical disability; (d) an unmarried child under
23 years of age who is a full-time student and has not completed four years of
school beyond the high school level; and (e) a parent who totally depends upon
you for support.”
In a November 19, 2013 letter, OWCP advised appellant that a preliminary determination
had been made that he received an overpayment of compensation in the amount of $11,437.62
for the period November 14, 2007 to February 9, 2013 for the reason that he received
compensation benefits at the 75 percent augmented rate when he no longer had an eligible
dependent. It also made a preliminary determination that he was at fault in the creation of the
overpayment because he accepted a payment he knew or should have known to be incorrect.
OWCP indicated that the record revealed that appellant’s youngest child, his son, turned 18 on
November 14, 2007 and therefore he was not entitled to compensation at the dependent rate of
75 percent for the period November 14, 2007 to February 9, 2013, when his compensation was
reduced to the 66 2/3 percent rate. This resulted in an overpayment in the amount of $11,437.62
for the period November 14, 2007 to February 9, 2013.4 OWCP provided appellant 30 days to
3

Each EN-1032 form covered the 15-month period prior to being completed. The record contains a February 8,
2013 document associated with the EN-1032 form appellant completed on January 31, 2013 in which an official
from Prince George’s Community College indicated that appellant’s daughter was not enrolled for the Spring
Semester (January 22 to May 13, 2013).
4

The record contains worksheets reflecting that, from November 14, 2007 to February 9, 2013, appellant was
paid $121,157.01 at the augmented rate but should have been paid $109,719.39. The difference between these two
figures is $11,437.62. The record contains evidence that appellant’s son was born on November 14, 1989 and that
his daughter was born on September 19, 1988.

2

challenge the proposed overpayment, request a prerecoupment hearing, and to submit financial
information.
On November 5, 2013 OWCP received an overpayment recovery questionnaire form
completed by appellant, which detailed his monthly income, monthly expenses, and assets.5
Appellant indicated that he disagreed with the overpayment noting that his daughter was a fulltime student at the Dudley School of Cosmetology in 2007 and 2008.6
Appellant requested a prerecoupment hearing with an OWCP hearing representative.
During the June 12, 2014 hearing, he indicated that his daughter was a full-time student at the
Dudley School of Cosmetology in Washington, DC, between “August 2006 and 2008” but that
when he tried to contact the institution it was no longer in business for him to get any records.
Appellant advised that his daughter also attended Prince George’s Community College, but
stated that he had not been able to get any affirmative records of her full-time attendance from
that institution. He testified that his son did not continue his education. Appellant stated that he
understood how the overpayment occurred, but indicated that he did not have the means to repay
the debt.
In an August 29, 2014 decision, an OWCP hearing representative finalized the
preliminary determination and found that appellant received an $11,437.62 overpayment. She
also found that he was at fault in the creation of the $11,437.62 overpayment, thereby precluding
waiver of recovery of the overpayment. The hearing representative discussed the financial
information submitted by appellant and found that the overpayment should be repaid through
monthly payments of $200.00.7
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.8 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.9
The basic rate of compensation paid under FECA is 66 2/3 percent of the injured
employee’s monthly pay. Section 8110 of FECA provides that a claimant is entitled to
5

Appellant listed his income as coming from the Office of Personnel Management.

6

Appellant indicated that he called OWCP in 2008 after his daughter stopped being a full-time student, but the
record does not appear to contain any documentation of such a telephone call.
7

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A. Muniz, 54 ECAB
217 (2002). As appellant was not in receipt of compensation at the time of OWCP’s overpayment determination,
the Board does not have jurisdiction over the method of recovery of the overpayment in this case. See Lorenzo
Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.
8

5 U.S.C. § 8102(a).

9

Id. at § 8129(a).

3

augmented compensation to three fourths of the employee’s rate of monthly pay if he or she has
a dependent.10 Section 8110(a)(3) of FECA provides that a child is considered a dependent if he
or she is under 18 years of age, is over 18 but is unmarried and incapable of self-support because
of a physical or mental disability or is an unmarried student, as defined under section 8101(17).11
FECA provides that compensation will continue at the augmented rate if the child has reached 18
years of age and is a student. Section 8101(17) of FECA defines a student as an individual under
23 years of age who has not completed four years of education beyond the high school level and
who is regularly pursuing a full-time course of study or training at a school, college or university
or other educational or training institute, or an additional type of educational or training institute
as defined by the Secretary. The federal regulations provide that an additional type of
educational or training institute means a technical, trade, vocational, business, or professional
school accredited or licensed by the federal or a state government, that provides courses of not
less than three months duration and prepares the individual for a livelihood in a trade, industry,
vocation, or profession.12 If a claimant receives augmented compensation during a period where
he or she has no eligible dependents, the difference between the compensation to which he or she
was entitled at the two-thirds compensation rate and the augmented compensation received at the
three-fourths rate constitutes an overpayment of compensation.13
ANALYSIS -- ISSUE 1
The Board finds that appellant received an $11,437.62 overpayment of compensation
from November 14, 2007 to February 9, 2013. Appellant’s son, born November 14, 1989, turned
18 on November 14, 2007. His daughter, born September 19, 1988, turned 18 on
September 19, 2006. OWCP continued to issue appellant’s compensation at the augmented rate
(75 percent) through February 9, 2013. It later found that his son and daughter had turned 18 and
there was no evidence that either the son or daughter was either incapable of self-support or a
full-time student.
There is no evidence contained in the record to support that appellant’s son or daughter
was enrolled full time as a student. As neither appellant’s son nor his daughter meets the
requirements of an eligible dependent under FECA, an overpayment of compensation was
created commencing November 14, 2007.
OWCP provided a detailed accounting of the amount of compensation appellant should
have received at the statutory 66 2/3 percent rate since there were no qualified dependents. The
worksheets reflect that, from November 14, 2007 to February 9, 2013, appellant was paid
$121,157.01 at the augmented rate but should have been paid $109,719.39. This amounts to an
overpayment amount of $11,437.62. Thus, the Board finds that OWCP’s calculation of an
$11,437.62 overpayment was correct and that OWCP, therefore, properly determined the fact
and amount of the overpayment.

10

Id. at § 8110.

11

Id. at § 8110(a)(3).

12

20 C.F.R. § 10.5(aa)(1).

13

5 U.S.C. § 8110(a)(3); see Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.14 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”15 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.16
In determining whether an individual is not “without fault” or alternatively “at fault” in
the creation of an overpayment, section 10.433(a) of Title 20 of the Code of Federal Regulations
provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”17
Section 10.433(b) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”18
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the $11,437.62 overpayment
based on the third criterion, that he accepted payments which he knew or should have known to
be incorrect.

14

Id. at § 8129(a).

15

Id. at § 8129(b).

16

L.J., 59 ECAB 264 (2007).

17

20 C.F.R. § 10.433(a).

18

Id. at § 10.433(b).

5

The Board finds that appellant was at fault in creating the $11,437.62 overpayment. The
EN-1032 forms provided information notifying him as to the status of dependents for augmented
compensation. Appellant was advised as to the requirements for claiming a child as a dependent
and informed that a claimant with no dependents was paid at the 66 2/3 percent basic rate, not
the 75 percent augmented rate. While he testified that he did not intend to mislead OWCP about
the status of his son and daughter, he knew or reasonably should have known that he was not
entitled to augmented compensation when his son and daughter turned 18 years of age. As noted
above, appellant’s son and daughter did not qualify as full-time students. Additionally, there is
no evidence to support that his son or daughter had a mental or physical disability which created
an inability to provide self-support. Appellant knew or should have known that the payments
made at the augmented rates were incorrect in view of the cautionary language in the EN-1032
forms that he signed.19 For these reasons, he is at fault in creating the $11,437.62 overpayment
and is not eligible for waiver of recovery.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an $11,437.62
overpayment of compensation. The Board further finds that whether OWCP properly
determined that he was at fault in creating the overpayment of compensation and that, therefore,
the overpayment was not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the August 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
19

Although appellant asserted that he thought his daughter was a full-time student, he acknowledged that he was
unable to obtain any evidence of such full-time student status.

6

